DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 3, line 2, both instances of "about" have been deleted.
	In claim 11, line 2, both instances of "about" have been deleted.
Authorization for this examiner's amendment was given in a telephone interview with Dan Li on January 6, 2021.
	
	
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.


Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"producing normalized non-ambiguous instantaneous first phase samples by multiplying the non-ambiguous instantaneous first phase samples by the second carrier frequency divided the first carrier frequency; constructing a normalized first counter rotation phasor by taking a complex exponential of a negated version of the normalized non-ambiguous instantaneous first phase samples; generating a counter-rotated second observable by multiplying the complex second samples by the normalized first counter-rotation phasor".
quoted from claim 10, in combination with the claim as a whole:
	"produce normalized non-ambiguous instantaneous first phase samples by multiplying the non-ambiguous instantaneous first phase samples of the result by the second carrier frequency divided the first carrier frequency; construct a normalized first counter rotation phasor by taking a complex exponential of a negated version of the normalized non-ambiguous instantaneous first phase samples; generate a counter-rotated second observable by multiplying the complex second samples by the normalized first counter-rotation phasor".
quoted from claim 16, in combination with the claim as a whole:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.



Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648